Exhibit 10.1

AMENDMENT NO. 3 TO LOAN AGREEMENT

This Amendment No. 3 to Loan Agreement (the “Amendment No. 3”) is made and
entered into effective as of July 25, 2007, and amends that certain Loan
Agreement (as amended, modified, restated or replaced, from time to time, the
“Loan Agreement”) dated March 10, 2005, by and between Staktek Holdings, Inc., a
Delaware corporation (“Borrower”), and Guaranty Bank (“Bank”).

Recitals:

The Borrower and the Bank entered into the Loan Agreement for the purpose of
setting forth the terms and conditions pursuant to which the Bank granted to the
Borrower a revolving line of credit up to the amount of $20,000,000.00. The
Borrower has now requested the Bank to extend the maturity date of the revolving
line of credit and to modify certain covenants. The Bank has agreed to do so on
the terms and conditions and in reliance on the representations and warranties
contained in this Amendment No. 3. The parties now wish to amend the Loan
Agreement for the purpose of evidencing the agreement of the parties with
respect to the matters set forth herein.

Agreements:

In consideration of the mutual covenants contained in this Amendment No. 3 and
the Loan Agreement and for other good and valuable consideration, the Borrower
and the Bank agree as follows:

Defined Terms:

1. Defined Terms. Unless otherwise specifically defined herein, the terms used
in this Amendment No. 3 have the same meanings given such terms in the Loan
Agreement. In addition, the Loan Agreement is hereby amended by adding, amending
or restating the following defined terms:

“Acquisition” shall mean (whether by purchase, exchange, issuance of stock or
other equity or debt securities, merger, reorganization or any other method)
(i) any acquisition by the Borrower or any of its present or future Subsidiaries
of any other Person, whether or not such Person shall then become consolidated
with the Borrower or any such Subsidiary in accordance with GAAP, or (ii) any
acquisition by the Borrower or any of its present or future Subsidiaries of all
or any substantial part of the assets of any other Person.

“Maturity Date” shall mean June 23, 2008.

“Minimum Amount” means, at any time, an amount equal to or greater than Fifty
Million and 00/100 Dollars ($50,000,000.00).

 



--------------------------------------------------------------------------------

“Net Settlement Value” means, at any time, the market value of all Unencumbered
Liquid Assets, less the usual and customary fees and commissions chargeable upon
a sale or other liquidation thereof.

“Unencumbered Liquid Assets” means assets of the following description and
(i) which are owned by Borrower, (ii) which are not the subject of any lien,
mortgage, encumbrance, security interest, pledge, conditional sale, set-off
right, title retention agreement, or any other arrangement with any creditor
(other than Bank) to have its claim satisfied out of the asset (or proceeds
thereof) prior to the general creditors of Borrower, (iii) which are not the
subject of any prohibition (contractual, legal or other prohibition) on the
pledge, sale, transfer or other disposition thereof, other than any such
prohibition agreed upon by Bank, and (iv) which may be converted to cash by sale
or other means within seven (7) days:

A) Cash;

B) Demand deposits or interest-bearing time and Eurodollar deposits,
certificates of deposit or similar banking arrangements with banks;

C) Direct obligations of the United States of America in the form of obligations
of the United States Treasury or of any other governmental agency or
instrumentality whose obligations constitute full faith and credit obligations
of the United States of America, which have maturities of ten (10) years or
less;

D) Commercial paper rated P-1 (or higher) by Moody’s Investors Services, Inc. or
A-1 (or higher) by Standard & Poor’s Corporation;

E) Bonds and other fixed income instruments (including tax-exempt bonds) from
companies or public entities rated investment grade, and mutual funds that
invest substantially all of their assets in such bonds and other fixed income
instruments; and

F) Mutual funds or money market funds that invest substantially all of their
assets in instruments described above in (A), (B), (C), (D) or (E) above.

2. EBITDA. Section 7.2 of the Loan Agreement is hereby deleted.

3. Senior Debt to EBITDA. Section 7.3 of the Loan Agreement is hereby deleted.

4. Minimum Unencumbered Liquidity. A new Section 7.4 is hereby added to the Loan
Agreement to hereafter read as follows:

 

2



--------------------------------------------------------------------------------

7.4 Minimum Unencumbered Liquidity. Borrower shall own at all times Unencumbered
Liquid Assets having an aggregate Net Settlement Value of not less than the
Minimum Amount

5. Acquisitions. A new Section 6.7 is hereby added to the Loan Agreement to
hereafter read as follows:

6.7 Acquisitions. Borrower will not enter into any transaction which constitutes
or contemplates an Acquisition, other than Acquisitions the consideration of
Borrower for which is no greater than Thirty Million and 00/100 Dollars
($30,000,000.00) in the aggregate.

6. Compliance Certificates. Section 8.3 is hereby amended to hereafter read as
follows:

8.3 Compliance Certificates. While any Advances remain outstanding, a
certificate in the form of Exhibit C attached, signed by the President and/or
Chief Financial Officer of Borrower, (i) within thirty (30) days after the end
of each calendar month (including the last calendar month), and (ii) within
ninety (90) days after the end of each fiscal year, in each case stating that
Borrower is in full compliance with all of its obligations under this Loan
Agreement and all other Loan Documents and is not in default of any term or
provisions hereof or thereof, and demonstrating compliance with all financial
ratios and covenants set forth in this Loan Agreement, or if Borrower is not in
compliance or is in default, stating the nature of non-compliance or default and
Borrower’s plan for achieving compliance or curing such default. The
certificates furnished within the thirty (30) day period shall be based upon
unaudited financial statements and those certificates furnished within the
ninety (90) day period of the fiscal year shall be based upon audited financial
statements.

7. Exhibit C. Exhibit C attached hereto is hereby substituted for Exhibit C
attached to the Loan Agreement.

8. Representations and Warranties. In order to induce the Bank to enter into
this Amendment No. 3, the Borrower hereby represents, and warrants and commits
to the Bank as follows:

 

  (a) The Borrower has the corporate power and authority to enter into and
perform this Amendment No. 3 and all documents and actions required or
contemplated hereunder and thereunder; all corporate actions necessary or
appropriate for the execution and performance of this Amendment No. 3 and all
documents and actions required or contemplated hereby or thereby have been
taken; and the Loan Agreement, as amended hereby, and the other Loan Documents
constitute the legal, valid, and binding obligations of the Borrower,
enforceable in accordance with their respective terms.

 

3



--------------------------------------------------------------------------------

  (b) The Borrower is not in default under or violating any provisions of its
Articles of Incorporation or Bylaws, and is not in default under or violating
any material provisions of any indenture, mortgage, lien, agreement, contract,
deed, lease, loan agreement, note, order, judgment, decree, or other instrument
or restriction of any kind or character to which it is a party or by which it is
bound, or to which its assets are subject, which default could reasonably be
expected to cause a Material Adverse Change; and neither the execution and
delivery of this Amendment No. 3 nor compliance with the terms, conditions, and
provisions hereof will conflict with or result in the breach of, or constitute a
default under, any of the foregoing.

 

  (c) Neither any Event of Default nor any Default has occurred and now exists.

 

  (d) Each representation and warranty contained in the Loan Agreement is true
and correct as of the date of this Amendment No. 3, except as previously
disclosed to the Bank in writing.

 

  (e) Each financial statement of the Borrower heretofore furnished to the Bank
was prepared in conformity with GAAP and, when read together with the notes
thereto, presents fairly the financial condition of the Borrower as of such
date. There has been no material adverse change in the financial condition or
results of operations of the Borrower subsequent to the date of the most recent
financial statement furnished to the Bank. Except for Liabilities incurred in
the normal course of business and not material in amount (either individually or
in the aggregate), Borrower has no liabilities, direct or contingent, that have
arisen or been incurred or accrued subsequent to the date of the most recent
Financial Statement furnished to the Bank.

4. Conditions Precedent. The agreements of the Bank set forth in this Amendment
No. 3 are subject to the satisfaction of the following conditions precedent:

 

  (a) Documents, Information, Etc. The Bank shall have received all of the
following, each dated (unless otherwise indicated) a current date, in Proper
Form:

 

  (i) Documents. Such documents, instruments, certificates and public authority
documents as Bank may reasonably require to evidence the status, organization or
authority of Borrower and each Material Subsidiary.

 

  (ii) Confirmation Agreement. A Confirmation Agreement in Proper Form from the
Borrower and all other entities which are guarantors.

 

  (iii) Attorneys’ Fees and Expenses. Evidence that the cost and expenses
(including attorneys’ fees) referred to in Section 10.8 of the Loan Agreement,
to the extent incurred, shall have been paid in full by the Borrower.

 

4



--------------------------------------------------------------------------------

  (iv) Additional Information. The Bank shall have received such additional
approvals, information or documents as the Bank or its legal counsel may
reasonably request.

 

  (b) No Default. No Default or Event of Default shall be continuing.

 

  (c) Representations and Warranties. All of the representations and warranties
contained in the Loan Agreement shall be true and correct on and as of the date
of this Amendment No. 3 with the same force and effect as if such
representations and warranties had been made on and as of such date.

5. Ratification, Etc. The terms and provisions set forth in this Amendment No. 3
shall modify and supersede all inconsistent terms and provisions set forth in
the Loan Agreement and except as expressly modified and superseded by this
Amendment No. 3, the terms and provisions of the Loan Agreement and all other
Loan Documents are ratified and confirmed and shall continue in full force and
effect. The Borrower and the Bank agree that the Loan Agreement as amended
hereby shall continue to be legal, valid, binding and enforceable in accordance
with its terms.

6. Further Assurances. The Borrower will execute and deliver such writings and
take such other actions as the Bank may request from time to time to carry out
the intent of the Loan Agreement, this Amendment No. 3 and the other Loan
Documents and to perfect or give further assurances of any right granted or
provided for therein or herein.

7. Survival. All representations and warranties made in this Amendment No. 3 or
any other Loan Document including any Loan Document furnished in connection with
this Amendment No. 3 shall survive the execution and delivery of this Amendment
No. 3 and the other Loan Documents, and no investigation by the Bank or any
closing shall affect the representations and warranties or the right of the Bank
to rely upon them.

8. Counterparts, Etc. To facilitate execution, this Amendment No. 3 may be
executed in any number of counterparts as may be convenient or necessary, and it
shall not be necessary that the signatures of all parties hereto be contained on
any one counterpart hereof. Additionally, the parties hereto hereby agree that
(a) the signature pages taken from separate individually executed counterparts
of this Amendment No. 3 may be combined to form multiple fully executed
counterparts and (b) a facsimile transmission shall be deemed to be an original
signature. All executed counterparts of this Amendment No. 3 shall be deemed to
be originals, but all such counterparts taken together or collectively, as the
case may be, shall constitute one and the same agreement.

REMAINDER OF PAGE INTENTIONALLY BLANK

 

5



--------------------------------------------------------------------------------

THE LOAN AGREEMENT, AS AMENDED HEREBY, THE NOTE OF EVEN DATE HEREWITH AND THE
OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 3
effective as of the day and date first above written.

 

STAKTEK HOLDINGS, INC.,

a Delaware corporation

By:   /s/ W. Kirk Patterson  

W. Kirk Patterson

Senior Vice President and

Chief Financial Officer

GUARANTY BANK By:   /s/ Mike McConnell  

Mike McConnell

Senior Vice President

 

6